
	
		II
		110th CONGRESS
		1st Session
		S. 445
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Ms. Stabenow (for
			 herself, Mr. Graham, and
			 Mr. Levin) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish the position of Trade Enforcement Officer
		  and a Trade Enforcement Division in the Office of the United States Trade
		  Representative, to require identification of trade enforcement priorities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Trade
			 Prosecutor Act.
		2.Establishment of
			 Trade Enforcement Division and position of Trade Enforcement Officer
			(a)EstablishmentChapter
			 4 of title I of the Trade Act of 1974 (19 U.S.C. 2171) is amended by adding at
			 the end the following new section:
				
					142.Trade
				Enforcement Division and Trade Enforcement Officer
						(a)Establishment
				of Trade Enforcement DivisionThere is established within the
				Office of the United States Trade Representative a Trade Enforcement Division
				(in this section referred to as the Division).
						(b)Establishment
				of position of Trade Enforcement Officer
							(1)In
				generalThe Division shall be
				headed by a Trade Enforcement Officer.
							(2)Appointment and
				nominationThe Trade
				Enforcement Officer shall be appointed by the President, by and with the advice
				and consent of the Senate. As an exercise of the rulemaking power of the
				Senate, any nomination of the Trade Enforcement Officer submitted to the Senate
				for its advice and consent, and referred to a committee, shall be referred to
				the Committee on Finance.
							(3)RankThe Trade Enforcement Officer shall hold
				office at the pleasure of the President and shall have the rank of
				Ambassador.
							(c)Functions of
				Trade Enforcement Officer
							(1)Principal
				functionThe principal
				function of the Trade Enforcement Officer shall be to ensure that United States
				trading partners comply with trade agreements to which the United States is a
				party.
							(2)Additional
				functionsThe Trade
				Enforcement Officer shall—
								(A)assist the United States Trade
				Representative in investigating and prosecuting disputes before the World Trade
				Organization and pursuant to other trade agreements to which the United States
				is a party;
								(B)assist the United States Trade
				Representative in carrying out the United States Trade Representative's
				functions under section 141(d);
								(C)make recommendations with respect to the
				administration of United States trade laws relating to foreign government
				barriers to United States goods, services, and intellectual property, and other
				trade matters; and
								(D)perform such other functions as the United
				States Trade Representative may direct.
								(d)Office of Trade
				Assistance for Small Businesses
							(1)EstablishmentThere is established within the Division
				the Office of Trade Assistance for Small Businesses.
							(2)FunctionsThe
				Office of Trade Assistance for Small Businesses shall provide technical and
				legal assistance and advice to eligible small businesses to enable such small
				businesses to prepare and file petitions (other than those that, in the opinion
				of the Office of Trade Assistance for Small Businesses, are frivolous) under
				section 302.
							(3)Eligible small
				business definedThe term eligible small business
				means any business concern that, in the judgment of the Office of Trade
				Assistance for Small Businesses, due to its small size, has neither adequate
				internal resources nor financial ability to obtain qualified outside assistance
				in preparing and filing petitions and complaints under section 302. In
				determining whether a business concern is an eligible small
				business, the Office of Trade Assistance for Small Businesses may
				consult with the Administrator of the Small Business Administration and the
				heads of other appropriate Federal departments and agencies.
							(e)Study and
				report on nontariff barriers to market accessNot later than 180 days after the date of
				the enactment of this section and annually thereafter, the Trade Enforcement
				Officer shall report to the Committee on Finance of the Senate, the Committee
				on Energy and Commerce of the House of Representatives, and the Committee on
				Ways and Means of the House of Representatives on nontariff barriers affecting
				market access for United States companies in any other country with respect to
				which the United States has entered into a trade agreement or is negotiating a
				trade
				agreement.
						.
			(b)Conforming
			 amendmentThe table of
			 contents for the Trade Act of 1974 is amended by inserting after the item
			 relating to section 141 the following:
				
					
						Sec. 142. Trade Enforcement Division and
				Trade Enforcement
				Officer.
					
					.
			(c)Compensation
			 for Trade Enforcement OfficerSection 5314 of title 5, United States
			 Code, is amended by inserting Trade Enforcement Officer. as a
			 new item after Chief Agricultural Negotiator..
			3.Identification
			 of trade enforcement priorities
			(a)In
			 generalTitle III of the Trade Act of 1974 (19 U.S.C. 2411 et
			 seq.) is amended by adding at the end the following:
				
					311.Identification
				of trade enforcement priorities
						(a)Identification
				and annual report
							(1)In
				generalNot later than 75 days after the submission of the report
				required by section 181(b), the Trade Representative shall annually—
								(A)identify United
				States trade enforcement priorities;
								(B)identify
				enforcement actions that the Trade Representative has taken during the previous
				year and review the impact such enforcement actions have had on foreign trade
				barriers;
								(C)identify priority
				foreign country trade practices on which the Trade Representative will focus
				enforcement efforts;
								(D)submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives a report on the priorities, actions, and practices
				identified in subparagraphs (A), (B), and (C); and
								(E)publish the
				report required by subparagraph (D) in the Federal Register.
								(2)Factors To
				considerIn identifying priority foreign country trade practices
				under paragraph (1)(C), the Trade Representative shall focus on the practices
				the elimination of which the Trade Representative determines will have the most
				potential to increase United States economic growth, either directly or through
				the establishment of a beneficial precedent. The Trade Representative shall
				take into account all relevant factors, including—
								(A)the major
				barriers and trade distorting practices described in the most recent available
				report submitted under section 181(b);
								(B)the findings and
				practices described in the most recent available report required under—
									(i)section
				182;
									(ii)section 1377 of
				the Omnibus Trade and Competitiveness Act of 1988 (19 U.S.C. 3106);
									(iii)section 3005 of
				the Omnibus Trade and Competitiveness Act of 1988 (22 U.S.C. 5305);
									(iv)section 421 of
				the U.S.-China Relations Act of 2000 (22 U.S.C. 6951); and
									(v)any other report
				prepared by the Trade Representative or any other agency relating to
				international trade and investment;
									(C)the trade
				agreements to which a foreign country is a party and the compliance of the
				foreign country with such agreements;
								(D)the medium- and
				long-term implications of foreign government procurement plans; and
								(E)the international
				competitive position and export potential of United States products and
				services.
								(3)Other items in
				reportThe Trade Representative may include in the report
				required by paragraph (1)(D) a description of foreign country trade practices
				that may in the future warrant identification as priority foreign country trade
				practices.
							(4)Priorities not
				identifiedIf the Trade Representative does not identify a
				priority foreign country trade practice in the report required by paragraph
				(1)(D), the Trade Representative shall set out in detail in such report the
				reasons for failing to do so.
							(b)Consultation
							(1)In
				generalNot later than 45 days after the submission of the report
				required by section 181(b), the Trade Representative shall consult with the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives with respect to the priorities, actions, and practices
				to be identified in the report required by subsection (a)(1)(D).
							(2)Vote of
				committeeIf, as a result of the consultations described in
				paragraph (1), either the Committee on Finance of the Senate or the Committee
				on Ways and Means of the House of Representatives requests identification of a
				priority foreign country trade practice by majority vote, the Trade
				Representative shall include such identification in the report required by
				subsection (a)(1)(D).
							(3)Determination
				not to include priority foreign country trade practicesThe Trade
				Representative may determine not to include the identification of a priority
				foreign country trade practice requested under paragraph (2) in the report
				required by subsection (a)(1)(D) only if—
								(A)the Trade
				Representative finds that—
									(i)such practice is
				already being addressed—
										(I)under provisions
				of United States trade law;
										(II)under the
				Uruguay Round Agreements (as defined in section 2(7) of the Uruguay Round
				Agreements Act (19 U.S.C. 3501(7)));
										(III)under any
				bilateral or regional trade agreement; or
										(IV)as part of trade
				negotiations with the foreign country or other countries engaging in such
				practice; and
										(ii)progress is
				being made toward the elimination of such practice; or
									(B)the Trade
				Representative finds that identification of such practice as a priority foreign
				country trade practice would be contrary to the interests of the United
				States.
								(4)Reasons for
				determinationIn the case of
				a determination made pursuant to paragraph (3), the Trade Representative shall
				set forth in detail the reasons for that determination in the report required
				by subsection (a)(1)(D).
							(c)Investigation
				and resolution
							(1)In
				generalUpon submission of the report required by subsection
				(a)(1)(D), the Trade Representative shall, with respect to any priority foreign
				country trade practice identified, seek satisfactory resolution with the
				country or countries engaging in such practice under the auspices of the World
				Trade Organization, pursuant to a bilateral or regional trade agreement to
				which the United States is a party, or by any other means. A satisfactory
				resolution may include elimination of the practice or, if not feasible,
				providing for compensatory trade benefits.
							(2)Consultations;
				investigationsNot later than 120 days after the transmission of
				the report required by subsection (a)(1)(D), the Trade Representative shall,
				with respect to any priority foreign country trade practice identified—
								(A)initiate dispute
				settlement consultations in the World Trade Organization;
								(B)initiate dispute
				settlement consultations under the applicable provisions of any bilateral or
				regional trade agreement to which the United States is a party;
								(C)initiate an
				investigation under section 302(b);
								(D)seek to negotiate
				an agreement that provides for the elimination of the priority foreign country
				trade practice or, if elimination of the practice is not feasible, an agreement
				that provides for compensatory trade benefits; or
								(E)take any other
				action necessary to eliminate the priority foreign country trade
				practice.
								(3)ReportOn
				the day on which the Trade Representative takes action under subparagraph (E)
				of paragraph (2), the Trade Representative shall submit to Congress a
				report—
								(A)describing the
				action taken under subparagraph (E) of paragraph (2) and the reasons for taking
				the action; and
								(B)stating in detail
				the reasons the Trade Representative did not take action under subparagraphs
				(A) through (D) of paragraph (2).
								(d)Additional
				reportingThe Trade Representative shall report to the Committee
				on Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives not later than 6 months after the date of the enactment of this
				Act and every 6 months thereafter on—
							(1)the progress
				being made to realize the trade enforcement priorities identified in subsection
				(a)(1)(A); and
							(2)the steps being
				taken to address the priority foreign country trade practices identified in
				subsection
				(a)(1)(C).
							.
			(b)Conforming
			 amendmentThe table of
			 contents of the Trade Act of 1974 is amended by inserting after the item
			 relating to section 310 the following:
				
					
						Sec. 311. Identification of trade
				enforcement
				priorities.
					
					.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for each fiscal year.
		
